DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 28 objected to because of the following informalities:  it has more than one period which may be considered as teaching more than one sentence but since there is no other claim language between periods it’s considered an obvious typographical error at this time.  For speedy prosecution the examiner will treat the claim as if it only has a single period.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8-9, 20, 24, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quigley (6004639).  The reference to Quigley discloses the recited flexible hose line 10 wherein the wall 14 has integrated sensor material 70,72 (fig 1) which has a material property that varies with an operating parameter of the hose line (such is provided to detect a parameter changing in the sensor to detect various parameters including temperature, bending, strain, various field changes, and pressure; see col 7, line 66 through col 9 line 48 setting forth different sensors used for different parameters), the integrated sensor material can be in the form of at least one transducer 70,72, or can also include additives selected from a piezoelectric materials (col 8, lines 42-56; col 9, lines 24-37) which are considered to at least be additives having these properties provided in the sensors and since such is considered an additive to the layer by being provided in a sensor added to the layer 14 which is a thermoplastic material (col 12, lines 32-53) which can also include a fabric braided or woven material provided with the sensor therein, the transducer can be an optical fiber (col 9, 49-67), the optical fiber can be provided in at least a helical manner or a length wise manner (see figs 15 and 1 respectively), such can be embedded in layer 14 as set forth above which is a thermoplastic material as set forth above, the sensor can be used to measure strain so therefore is in the form of a strain gauge (col 8, lines 1-4) which is attached to the wall 14 by being embedded in it, the operating parameters are set forth above and include a least temperature, a device is provided for recording measurement date representing properties from the sensor as well as a device for transmitting the measurement date to a date processing device such as 86 which contains all this structure and function (col 22 line 17 to col 23 line 28), and the method of using the apparatus to sense a material property of a sensor material integrated in a wall of the hose line as set forth above wherein the material property varies with the operating parameter of the hose line.  With regards to the amended language added to claim 20, as described above the reference does teach an integrated sensor which is formed as a transducer, and as per column 9, lines 24-48 element 72 is a sensor and can be a .  
	With respect to the most recent claim amendments, 70,72 is what forms the electrical conductor, and as seen in the figures (such as figs 3, 5-18) the electrical conductor is very small compared to the rest of the hose, and there would not seem to have a significant reinforcing factor compared to the rest of the hose, therefor it is considered that the reinforcement factor would be less than 10 with the reinforcement factor being the quotient of the bending force of the hose line with electrical conductor and the bending force of the corresponding hose line without electrical conductor since the electrical conductors 70,72 appear to be much less than a factor of 10 of the hose wall, therefore it would be expected to have less than a factor of 10 reinforcement factor of the hose at least, however, if it is considered that this is not clearly shown, then it would have been obvious to one skilled in the art to modify the reinforcement to be made of a conductor that has less reinforcement factor such as below a factor of 10 to insure the hose is flexible enough as such is an obvious choice of mechanical expedients and it would have been obvious to one skilled in the art to use routine experimentation to maximize the amount of reinforcement provided by the conductor but still maintain a certain amount of flexibility by adjusting the reinforcement factor of the electrical conductor as such is an obvious choice of mechanical expedients.  With respect to claim 29, the same structure as set forth above is taught, and the electrical conductor 70,72 is a very small part compared to the rest of the hose wall structure as described above and therefore would be considered to not provide a “substantial” contribution to the crown compression strength of the hose line, since compared to the rest of the hose .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13-15, 21-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen (2012/0222770) in view of Luo (2013/0273799).  The reference teaches all of the recited structure as best understood from the PCT and if further description is required of the reference please see the PCT, where as best understood from the PCT the reference appears to meet the claimed .  
 The reference to Luo discloses the recited flexible hose line (hoses set forth in [0108] which would be flexible to some extent based upon the material used) comprising a wall (the hose would have a wall) which is formed of a fiber reinforced composite material which has an integrated sensor material which has a material property that varies with an operating parameter of the hose line (see [0003] sets forth providing fillers and colorants; [0062] sets forth providing pigments to the polyarylene material which is known as the material used for the hose wall can be provided with photochromic pigments or thermochromic pigments which would form the integrated sensor material with properties that varies with an operating parameter the same as applicant’s same material capable of achieving the same function), the integrated sensor material is in the form of at least one additive (such as a pigment which is an additive), as set forth above the additives can be selected from thermochromic additives such as pigments, or photochromic additives such as pigments [0062],  the wall has at least one layer formed of the material which comprises a thermoplastic material (the polyarylene sulfide composition above that has the pigment added to it) and the additive is contained in this thermoplastic material [0062], the wall formed can be provided with a woven fabric [0098] and the additive can be part of the fibers or a coating of fibers which can include colorants as well [0101] and colorants known to be used can include the additive mentioned above, where claim 17 is a copy of the structure of claim 4 which is described previously, claim 19 is a copy of the structure of claim 6 also described above.

With respect to claim 28, the flexible hose line is configured to convey and receive a medium therein which would pass through layers 2 or 12 (see figs 1 and 2) and as per [0074] of Kristiansen the reinforcement element which can be a fiber sensor can also be made part of the internal armoring layer, and as seen in figures 1 and 2 the armoring layers are layers 4,5 or 14,15 therefore in these embodiments the layers 2 and 12 would prevent the medium conveyed by the hose from coming into contact with the sensor.  

s 20, 8, 9, 24, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen in view of Quigley.  The reference to Kristinasen discloses all of the recited method with the exception of the new limitations provided in the amendment (see above for a listing of the other limitations of claim 20 which were defined in the previous office action) directed to the integrated sensor material being at least one transducer such as an electrical conductor.  It would have been obvious to one skilled in the art to modify the sensor or Kristiansen by modifying th4e integrated sensor to be at least a transducer formed of an electrical conductor as suggested by Quigley where such teaches that sensors used for monitoring hoses can include various types of integrated sensors including transducers formed of electrical conductors or fiber optics (col 9, lines 63-67 of Quigley) thereby teaching the equivalence of using different sensor materials where different sensory types would allow for sensing different parameters in different ways to allow for a wider range of sensing uses to improve the usefulness of the hose and its sensors.  The reference to Kristiansen also fails to disclose using a thermocouple required in claim 24, but such is also taught by Quigley above and it would have been obvious to one skilled in the art to modify the sensing material or element of Kristiansen by using a thermocouple as suggested by Quigley where such teaches that such can be a sensor type used when a temperature parameter is desired to be monitored and would allow for a different type of sensor for sensing temperature be provided to Kristiansen to cover other needs of the user to insure the hose does not fail.  
With respect to the most recent claim amendments, 70,72 is what forms the electrical conductor, and as seen in the figures (such as figs 3, 5-18) the electrical conductor is very small compared to the rest of the hose, and there would not seem to have a significant reinforcing factor compared to the rest of the hose, therefor it is considered that the reinforcement factor would be less than 10 with the reinforcement factor being the quotient of the bending force of the hose line with electrical conductor and the bending force of the corresponding hose line without electrical conductor .
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen in view of Quigley as applied to claims 20, 8, 9, and 27 above, and further in view of Gunzing (2010/0126986).  The reference to Kristiansen also sets forth in [0101] that the sensor can be fixed to layers along a surface of a layer.  The reference to Kristiansen discloses all of the recited structure with the exception of weaving the conductor or optical fiber by being interwoven into a woven fabric in a layer and attaching it to the wall by stitching.  The reference to Gunzing discloses the recited flexible hose (see fig 1) with a hose wall which is provided with an integrated sensor material formed by 17 (as well as 11,13 which can also be formed of a material which can be sensed) where such can be embedded in a wall layer [0093] and being a sensor it has a material property that varies with an operating parameter of the hose line in that such is a natural property of a sensor formed as a fiber as 17 is formed, the integrated sensor is in the form of at least one transducer 17,11, 13, the at least one transducer is selected from an electrical conductor 11,13 [0105], where PVDF can also be used [0035-0043], as seen in figure 1 the members 11,13,17 are all seen to be provided along the axial direction of the hose in a helical manner about the axis, [0089 and 0093] set forth the members can be embedded in a braided layer 5 which can be formed of thermoplastic materials such as described in [0035-0047] and therefore also teaches that the members 11,13,17 can be embedded in the braided layer which would include the woven fabric [0089] by being woven into the braid which would be interwoven with a woven fabric.  
It would have been obvious to one skilled in the art to provide a wall in Kristiansen with a woven fabric that can be provided with an interwoven sensor such as a conductor or optical fiber, and to attach the sensor to a wall (such is suggested by not to a woven wall which is taught by Gunzing) such as a woven wall as suggested by Gunzing where providing a woven layer would provide additional strength .

Claims 1, 13-15, 21-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view of Luo.  The reference to Quigley discloses all of the recited structure set forth above with the exception of using a thermochromatic additive added to a thermoplastic material and coating a woven fabric with it, or the reinforcing element with it.  It would have been obvious to one skilled in the art to modify the integrated sensor material of Quigley by using an additive selected from a thermochromatic additive  provided in a thermoplastic material to act as the integrated sensor material, and where such can be used to coat a woven fabric layer as well as the reinforcing element which can be considered to be just one of the helical wires of the woven material, and that can be provided in the wall of the hose as suggested by Luo where such would provide alternative structure to act as a sensor as well which can detect or sense in a different manner to cover additional potential measurements and increase the hose usefulness.
With respect to claim 28, Quigley clearly shows several layers lie between the conveyed medium in the hose with respect to the location of the sensor, for example at least layer 12 in several of the figures, and this would prevent contact of the medium with the sensor.  

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view of Gunzing.  The reference to Quigley discloses all of the recited structure with the exception of weaving the conductor or optical fiber by being interwoven into a woven fabric in a layer.  It would have been obvious to one skilled in the art to provide a wall in Quigley with a woven fabric that can be provided with an interwoven sensor such as a conductor or optical fiber, as suggested by Gunzing where providing a woven layer is taught in Quigley and it is known to interweave the sensors or conductors in the woven layer as a known manner to embed the sensor in a layer and such would insure the sensor stay in a desired location.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. With respect to the arguments directed to claim 1 and Kristiansen the coating limitations that are argued are directed to subject matter which is taught by the modifying reference to Luo, so the arguments are not found persuasive that Kristiansen doesn’t teach this feature when it was not intended to, but rather Luo was relied upon to meet the coating limitation, therefore the arguments are not directed to the actual manner in which the reference was used and what it was supposed to teach, the arguments are not persuasive and the rejection still stands.  Kristiansen teaches the sensor and using such as a reinforcement in the armor layer in [0074] and as discussed above the armor layer forms a wall or layer of the hose wall, and therefore does teach a wall provided with the sensor therein as such is incorporated into the armor layer, and therefore the wall, and the arguments directed to the coating aspect of the sensor such is taught by Luo as discussed above, therefore the arguments are not persuasive and the rejection still stands.  Further, [0072] teaches the sensor can be fixed to the sheath which is a wall, but since [0074] states the sensor is integrated with the armor layer the armor layer would be a form of wall since it forms a layer as set forth above, with Luo teaching the coating aspect of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Soroushian, Ogasahara, Kompanek, Miller, and Wei disclosing state of the art hoses with reinforcing wires, some of which are coated, and sensors provided with hose structures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH